DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The previous prior art rejection under Chan et al (US 20080044639) maintained and therefore it is proper to make this rejection FINAL
 
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 4-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chan et al (US 20080044639).

Amendment to claim 1 is noted. Chen teaches polyamic acids, formed from 3.3',4,4'-biphenyltetracarboxylic dianhydride (BPDA)and pyromellitic dianhydride (PDMA) and aromatic diamine (see Tables 1 and 11).

The rejection can be found in the NON-FINAL office action mailed 1/13/2021 and is herein incorporated by reference.

Response to Arguments
3.	Applicant's arguments filed 4/13/2021 have been fully considered but they are not persuasive. 

Applicant submits that the polyamic acid of amended claim 1 is not encompassed by the polyamic acid disclosed in Chan.
This is incorrect. Chen teaches polyamic acids, formed from 3.3',4,4'-biphenyltetracarboxylic dianhydride (BPDA)and pyromellitic dianhydride (PDMA) and aromatic diamine (see Tables 1 and 11).

Applicant submits that since Chan does not compare a polyamic acid having both ends capped with an aromatic monoamine with a polyamic acid that does not have both ends capped with an aromatic monoamine, the superior effects achieved by the present invention cannot be predicted. 
However, Applicant does not present any data, suggesting that completely end-capped polyamic acid possesses superior properties.

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 





5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765